McMILLAN, Judge.
The appellant pleaded guilty to three counts of first-degree robbery and one count of first-degree theft of property. He was sentenced to 20 years for each count, with the sentences to run concurrently. The appellant filed a Rule 32, Ala.R.Crim.P., petition alleging that the trial court had violated his constitutional rights by failing to inform him of the minimum and maximum possible punishment for the offenses.
The State claims that the trial court properly summarily dismissed the petition because the record before it contained properly executed Ireland forms indicating the minimum and maximum sentences for the offenses. However, while the record contains Ireland forms relating to the first-degree robbery counts, it does not contain an Ireland form relating to the charge of first-degree theft of property. Although this Court has attempted to obtain a copy of the Ireland form relating to that charge, we have been unsuccessful. Thus, because the record does not indicate that the appellant was informed of the proper sentencing range for theft of property in the first degree, this cause is due to be remanded to the trial court for a determination as to whether the appellant knowingly and voluntarily pleaded guilty to theft of property in the first degree.
Due return should be made to this Court within 45 days of the release of this opinion.
REMANDED WITH INSTRUCTIONS. 
LONG, P.J., and COBB, BROWN, and BASCHAB, JJ., concur.